Citation Nr: 0923748	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-22 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right arm 
disability.

4.  Entitlement to service connection for a disability of the 
lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern

INTRODUCTION

The Veteran served on active duty from December 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The competent evidence does not demonstrate a current 
diagnosis of bilateral hearing loss.  

2.  The competent evidence does not demonstrate a current 
diagnosis of tinnitus.  

3.  The competent evidence does not demonstrate any current 
right arm disability.  

4.  The competent evidence does not demonstrate any current 
disability of the lower extremities.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).   

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A right arm disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  A disability of the lower extremities was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

Here, the Veteran was sent a notice letter in March 2006, 
before the adverse decision on appeal, that provided 
information at to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, an 
additional letter was sent in March 2006 that explained how 
VA determines disability ratings and effective dates.

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service VA and 
private treatment records.  Moreover, the Veteran's 
representative's statement in support of the claim is of 
record.  The Board has carefully reviewed the statement and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claims on appeal, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the U.S. Court of 
Appeals for Veterans Claims (Court) has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not indicate that the Veteran has 
bilateral hearing loss, tinnitus, a right arm disability, or 
a lower extremities disability which may be associated with 
his active service.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the Veteran 
with a medical examination absent a showing by the Veteran of 
a causal connection between the disability and service.).  
Specifically, there were no complaints or treatment for any 
of these disorders during or after service.  Moreover, the RO 
informed the Veteran that he would need competent medical 
evidence of current disabilities and of a relationship 
between his disabilities and service.  The Veteran has not 
provided such evidence or indicated where such evidence may 
be found. 

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Decision

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss, tinnitus, a right arm disability, and 
a disability of the lower extremities.  He contended in his 
June 2006 notice of disagreement that his bilateral hearing 
loss and tinnitus were due to shooting weapons without 
wearing protective gear during basic training.  Additionally, 
his right arm disability was due to rigorous training 
exercises with full field pack, weighing approximately 90-100 
lbs, and his lower extremities disability was due to stomach 
pains "every now and then."

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).
   
Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service treatment records reveals no 
complaints or treatment referable to the Veteran's hearing, 
right arm, or lower extremities.  The entrance examination in 
December 1952 and the examination for the Veteran's transfer 
to the United States Army Reserve in October 1954 revealed 
normal audiological and musculoskeletal findings, and the 
Veteran did not endorse any hearing, right arm, or lower 
extremity complaints in reports of medical history completed 
in conjunction with such examinations.

Following separation from active service, post-service 
treatment records contain no current complaints, treatments, 
or findings related to the Veteran's claims on appeal.  The 
Board acknowledges the Veteran received post-service private 
treatment for a pulsatile abdominal mass and was evaluated 
for an abdominal aorta, but there is no evidence showing a 
current diagnosis of any lower extremity disability.  Indeed, 
the claims file is entirely absent of any medical evidence 
showing complaints, manifestations, or diagnoses of bilateral 
hearing loss, tinnitus, a right arm disability, and a lower 
extremity disability.  

Since there is no competent medical evidence of any current 
"disabilities," service connection cannot be granted for 
the Veteran's claimed disabilities.  Indeed, the Court has 
held that a condition or injury occurred in-service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.).

Regarding the Veteran's own contentions as to the etiology of 
his bilateral hearing loss, tinnitus, right arm disability, 
and disability of the lower extremities, such questions here 
involve complex medical issues which the Veteran is not 
competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Indeed, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).   

Accordingly, for the reasons above, the Veteran's claims on 
appeal are denied.  Again, in the absence of proof of present 
disabilities there can be no valid claims.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, there is no basis for a grant of service connection 
for bilateral hearing loss, tinnitus, a right arm disability, 
and a lower extremities disability.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a lower extremities 
disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


